                                UNITED STATES BANKRUPTCY COURT
                                 EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION - DETROIT

IN THE MATTER OF:                                                     CHAPTER 13
Zef Nikprelaj                                                         CASE NO. 21-44890-MAR
                                                                      JUDGE MARK A RANDON

Debtor                                      /


 TRUSTEE'S OBJECTION TO CONFIRMATION OF CHAPTER 13 PLAN AS TO E.D. MICH. LBR
                               3070-1, ONLY
      Now Comes the Chapter 13 Trustee, KRISPEN S. CARROLL, and objects to confirmation of

the Chapter 13 Plan in the above matter pursuant to E.D. Mich. LBR 3015-3(a) as follows:


1.      Pursuant to E. D. Mich. LBR 3070-1, Trustee objects to the proposed direct payment to Unity

     Credit Union where the creditor has filed a proof of claim with arrears. Under E. D. Mich. LBR

     4001-5(a)(1)(C), the Trustee is required to make all pre-confirmation payments to this creditor.

     The Trustee requires that debtor file an amended Chapter 13 plan to propose payments to

     this creditor be paid by the Chapter 13 Trustee and immediately begin making increased

     Chapter 13 payments to the Trustee to account for the payments to be made to the creditor.


2.      This objection is not intended to be in lieu of, replace, or supplant the Trustee’s objections to

     confirmation after completion of the § 341 First Meeting of Creditors.




                                                                                     Page 1 of 3
           21-44890-mar     Doc 27   Filed 07/15/21   Entered 07/15/21 09:31:20     Page 1 of 3
   Wherefore, the Chapter 13 Trustee prays this Honorable Court deny confirmation of the
Debtor's Chapter 13 Plan.

Dated: July 15, 2021                      OFFICE OF THE CHAPTER 13 TRUSTEE -DETROIT
                                          KRISPEN S. CARROLL, CHAPTER 13 TRUSTEE

                                             /s/ KRISPEN S. CARROLL-mcs
                                          Krispen S. Carroll (P49817)
                                          Margaret Conti Schmidt (P42945)
                                          719 Griswold Street, Ste 1100
                                          Detroit, MI 48226
                                          (313) 962-5035
                                          notice@det13ksc.com




                                                                              Page 2 of 3
        21-44890-mar   Doc 27   Filed 07/15/21   Entered 07/15/21 09:31:20   Page 2 of 3
                             UNITED STATES BANKRUPTCY COURT
                              EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION - DETROIT

IN THE MATTER OF:                                                  CHAPTER 13
Zef Nikprelaj                                                      CASE NO. 21-44890-MAR
                                                                   JUDGE MARK A RANDON

Debtor                                   /


                                    CERTIFICATE OF MAILING
I hereby certify that on the date indicated below, I electronically filed TRUSTEE'S OBJECTION
TO CONFIRMATION OF CHAPTER 13 PLAN AS TO E.D. MICH. LBR 3070-1, ONLY with the Clerk
of the Court using the ECF system which will send notification of such filing to the following:

             OSIPOV BIGELMAN PC
             20700 CIVIC CENTER DR
             STE 420
             SOUTHFIELD, MI 48076

 July 15, 2021                                  /s/ Shannon Horton
                                               SHANNON HORTON
                                               For the Office of the Chapter 13 Trustee-Detroit
                                               719 Griswold Street, Ste 1100
                                               Detroit, MI 48226
                                               (313) 962-5035
                                               notice@det13ksc.com




                                                                                  Page 3 of 3
         21-44890-mar    Doc 27    Filed 07/15/21   Entered 07/15/21 09:31:20    Page 3 of 3
